EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Section 1350 Certifications Equisource Hotel Fund I, LLP. Pursuant to Section 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Pursuant to section 906 of the Sarbanes-Oxley Act of 2002 (subsection (a) and (b) of section 1350, chapter 63 of title 18, United States Code), each of the undersigned officers of Equisource Hotel Fund I, LLP., a Nevada LLP (the"Company"), does hereby certify that: The Annual Report of Form 10-K for the year ended December 31, 2013 (the"Form 10-K") of the Company fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934 and information contained in the Form 10-K fairly presents, in all material respects, the financial condition and results of operations of the Company. Equisource Hotel Fund I, LLP By: /s/ Andrew Jolley Date:April 15, 2014 Name: Andrew Jolley Title: Managing Member of our General Partner Equisource Management, LLC (Principal Executive Officer, Principal Financial Officer, and Principal Accounting Officer)
